Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 29, 2018

                                      No. 04-17-00335-CR

                                      Josiah David LEWIS,
                                            Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CR9616
                           Honorable Dick Alcala, Judge Presiding


                                         ORDER
         Appellant’s newly-retained appellate attorney has filed a motion to strike the appellant’s
brief filed by appellant’s former appointed appellate attorney and requests a sixty-day extension
of time to file a new appellant’s brief. The motion is GRANTED IN PART. The appellant’s
brief filed on February 6, 2018 is STRICKEN. The clerk of the court is instructed to remove the
“at issue” designation from the court’s case management system. The new appellant’s brief must
be filed no later than thirty days from the date of this order.



                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of June, 2018.


                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court